      Case 1:18-cv-07312-NG-SJB Document 7 Filed 01/09/19 Page 1 of 3 PageID #: 1271



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NEW YORK
                                           18-07312

      PLAINTIFFS’ NAMES ENTERED 01/09/2019

371   Ricky Aaron Baxter,
372   Elba Baxter,
373   Christopher Robert Galka,
374   K.Z.G., a Minor Child,
375   Maria Theresa Galka,
376   Mark Gregory Galka,
377   Carrie Elizabeth Kietzman,
378   Brandon Lamar Dale,
379   Debbie Simmons,
380   Freddie Lee King, Jr.,
381   Seda King,
382   Kirk Thomas McPheron,
383   William Matthew Pfeifer,
384   H.S.P., a Minor Child,
385   Dorothy K Pfeifer,
386   Daniel Ryan Kulicka,
387   Jared Michael Rogers,
388   C.J.R., a Minor Child,
389   Francis Daniel Garren,
390   David L. Garren,
391   Mary Kathryn Johnston,
392   Serge Hagopian,
393   Anaheid Mikaelian,
394   Sevag Hagopian,
395   Christine Hagopian,
396   Gregory Joseph Regan, Jr.,
397   Bradley Christian Tande, Jr.,
398   Dianna D. Tande,
399   Brian Lee Rudolph,
400   Charles Foster Harmon,
401   Christopher Lee Olsen,
402   Stacie Olsen,
403   Wallace Casey Nelson III,
404   D.J.N., a Minor Child,
405   Hannah Rose Nelson,
406   Raymond H. James,
407   Yvenson Gala,


      January 9, 2019 \
      Case 1:18-cv-07312-NG-SJB Document 7 Filed 01/09/19 Page 2 of 3 PageID #: 1272



408   Estate of William David O'Brien,
409   Dawn R. Williamson,
410   John A. O'Brien,
411   J.A.S., a Minor Child,
412   Estate of Scott Alan Miller,
413   Susan E. Miller,
414   Robert D. Miller,
415   Mark D. Miller,
416   Paul E. Miller,
417   Jonathan Scott Mallard,
418   Connie Mallard,
419   Jessica Mallard Fancher,
420   Brian E. Mallard,
421   Robbie Don Cheatham,
422   Christopher Neil Shell,
423   Lisa Ann Shell,
424   Curtis L. Shell,
425   David Lee Shell, Jr.,
426   Richard Lee Burge, Jr.,
427   James H. Sperry,
428   Estate of Travis Scott Bachman,
429   Amber Jolene Bachman Wilson,
430   T.S.B., a Minor Child,
431   K.P.B., a Minor Child,
432   Elisha Joseph Abbott
433   Benjamin Edward Trainer,
434   Edward James Trainer,
435   George Robert Harrison, Jr.
436   Jody Lewis Harrison
437   Debbi Harrison
438   George Robert Harrison, Sr.
439   Mary Harrison,
440   Tabbitha Lyne Norris,
441   Troy R. Harrison, Sr.,
442   Justin Ashley Gage,
443   Justin Ray Morgan,
444   Aaron Smith,
445   Estate of Jeremy Scott Jones,
446   Jennifer Laura Jones,
447   A.J.J., a Minor Child,
448   M.A.J., a Minor Child,
449   Diane Kathleen Jones,
450   Joseph Scott Jones,


      January 9, 2019 \
      Case 1:18-cv-07312-NG-SJB Document 7 Filed 01/09/19 Page 3 of 3 PageID #: 1273



451   Abbi Miranda Carreto,
452   Estate of Darren Dean Howe,
453   Nakia Laree Howe,
454   G.H., a Minor Child,
455   S.H., a Minor Child,
456   Brandon A. Howe




      January 9, 2019 \
